                                      Case 3:20-cv-07499-VC Document 32 Filed 04/19/21 Page 1 of 4



                          1       ANDREW M. SPURCHISE, Bar No. 245998
                                  aspurchise@littler.com
                          2       LITTLER MENDELSON, P.C.
                                  900 Third Avenue
                          3       New York, NY 10022.3298
                                  Telephone: 212.583.9600
                          4       Facsimile: 212.832.2719

                          5       SOPHIA BEHNIA, Bar No. 289318
                                  sbehnia@littler.com
                          6       BLAIR SENESI, Bar No. 313580
                                  bsenesi@littler.com
                          7       LITTLER MENDELSON, P.C.
                                  333 Bush Street, 34th Floor
                          8       San Francisco, CA 94104
                                  Telephone: 415.433.1940
                          9       Facsimile: 415.399.8490

                       10         Attorneys for Defendant
                                  UBER TECHNOLOGIES, INC.
                       11

                       12

                       13                                      UNITED STATES DISTRICT COURT

                       14                                  NORTHERN DISTRICT OF CALIFORNIA

                       15

                       16        THOMAS LIU, individually and on behalf    Case No. 3:20-cv-07499-VC
                                 of all others similarly situated,
                       17                                                  STIPULATION TO FURTHER EXTEND
                                                  Plaintiff,               DEFENDANT’S RESPONSIVE PLEADING
                       18                                                  DEADLINE AND [PROPOSED] ORDER
                                 v.
                       19                                                  Complaint filed: October 26, 2020
                                 UBER TECHNOLOGIES, INC.,                  Amended Complaint Filed: March 24, 2021
                       20
                                                  Defendant.
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
LITTLER M ENDELSON, P.C.
   333 Bush Street, 34th Floor
                                 STIPULATION TO FURTHER EXTEND
    San Francisco, CA 94104
         415.433.1940            DEFENDANT’S RESPONSIVE PLEADING                                CASE NO. 3:20-CV-07499-VC
                                 DEADLINE
                                         Case 3:20-cv-07499-VC Document 32 Filed 04/19/21 Page 2 of 4



                          1                     Plaintiff THOMAS LIU (“Plaintiff”) and Defendant UBER TECHNOLOGIES, INC.

                          2      (“Defendant”) (collectively the “Parties”), by and through their respective counsel, hereby stipulate

                          3      and agree as follows:

                          4                     WHEREAS, Plaintiff filed his Complaint in the instant matter on October 26, 2020.

                          5                     WHEREAS, on November 11, 2020 the Parties stipulated to extend the deadline for

                          6      Defendant to file its Motion to Dismiss and Strike Plaintiff’s Class Allegations (“Motion to Dismiss)

                          7      to December 9, 2020.

                          8                     WHEREAS, on December 9, 2020 the Parties stipulated to extend Plaintiff’s deadline

                          9      to file an opposition to Defendant’s Motion to Dismiss to January 14, 2021.

                       10                       WHEREAS, on March 3, 2021 the Court granted in part and denied in part

                       11        Defendant’s Motion to Dismiss Plaintiff’s Complaint with 21 days leave to amend. The Court also

                       12        ordered that Defendant’s response to any amended complaint would be due 14 days thereafter.

                       13                       WHEREAS, Plaintiff filed his Amended Complaint in the instant matter on March 24,

                       14        2021.

                       15                       WHEREAS, Defendant’s original responsive pleading deadline was April 7, 2021.

                       16                       WHEREAS, on April 1, 2021 the Parties stipulated to a two-week extension of

                       17        Defendant’s deadline to respond to Plaintiff’s Amended Complaint, which the Court approved.

                       18                       WHEREAS, Defendant’s current responsive pleading deadline is April 21, 2021.

                       19                       WHEREAS, the Parties have met and conferred, and agreed to a brief, two-day

                       20        extension of Defendant’s deadline to respond to Plaintiff’s Amended Complaint to allow Defendant

                       21        additional time to review and respond to Plaintiff’s Amended Complaint.

                       22                       WHEREAS, the agreed-upon extension to April 23, 2021 will not impact any other

                       23        date or event in this matter.

                       24                       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the

                       25        Parties that Defendant’s deadline to respond to Plaintiff’s Amended Complaint will be extended two

                       26        days from April 21, 2021 to April 23, 2021.

                       27                       IT IS SO STIPULATED.

                       28
LITTLER M ENDELSON, P.C.
   333 Bush Street, 34th Floor
                                 STIPULATION TO FURTHER EXTEND
    San Francisco, CA 94104
         415.433.1940            DEFENDANT’S RESPONSIVE PLEADING                                           CASE NO. 3:20-CV-07499-VC
                                 DEADLINE
                                          Case 3:20-cv-07499-VC Document 32 Filed 04/19/21 Page 3 of 4



                          1      Dated:         April 19, 2021

                          2
                                                                                      /s/ Shannon Liss-Riordan
                          3                                                           SHANNON LISS-RIORDAN
                                                                                      ANNE KRAMER
                          4                                                           LICHTEN & LISS-RIORDAN, P.C.
                                                                                      Attorneys for Plaintiff
                          5

                          6
                                 Dated:         April 19, 2021
                          7

                          8
                                                                                      /s/ Sophia Behnia
                          9                                                           ANDREW M. SPURCHISE
                                                                                      SOPHIA BEHNIA
                       10                                                             BLAIR SENESI
                                                                                      LITTLER MENDELSON, P.C.
                       11                                                             Attorneys for Defendant
                                                                                      UBER TECHNOLOGIES, INC.
                       12

                       13

                       14                                            SIGNATURE ATTESTATION

                       15                 In accordance with Civil Local Rules 5-1(i)(3), I attest that concurrence in the filing of this

                       16        document has been obtained from the signatories on this e-filed document.

                       17
                                  Dated: April 19, 2021                                         /s/ Sophia Behnia
                       18                                                                       SOPHIA BEHNIA

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
LITTLER M ENDELSON, P.C.
   333 Bush Street, 34th Floor
                                 STIPULATION TO FURTHER EXTEND
    San Francisco, CA 94104
         415.433.1940            DEFENDANT’S RESPONSIVE PLEADING                                              CASE NO. 3:20-CV-07499-VC
                                 DEADLINE
                                         Case 3:20-cv-07499-VC Document 32 Filed 04/19/21 Page 4 of 4



                          1
                                                                          [PROPOSED] ORDER
                          2
                                          The Court, having considered the stipulation of the parties, and good cause appearing
                          3
                                 therefore, orders as follows:
                          4
                                          1.        Defendant’s current responsive pleading deadline is extended two days to April 23,
                          5
                                 2021.
                          6
                                     IT IS SO ORDERED.
                          7

                          8      Dated:___________________________                      _____________________________________
                                                                                         UNITED STATES DISTRICT COURT JUDGE
                          9                                                              HON. VINCE CHHABRIA
                       10
                                 4850-8773-1686.1 / 073208-2107
                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
LITTLER M ENDELSON, P.C.
   333 Bush Street, 34th Floor
                                 STIPULATION TO FURTHER EXTEND
    San Francisco, CA 94104
         415.433.1940            DEFENDANT’S RESPONSIVE PLEADING                                             CASE NO. 3:20-CV-07499-VC
                                 DEADLINE
